NO








NO. 12-10-00228-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
 
                                                                             '     APPEAL
FROM THE 402ND
IN THE INTEREST OF 
M.K., C.K.  
AND H.K.,                                                           '     JUDICIAL
DISTRICT COURT OF
MINOR CHILDREN
 
                                                                             '     WOOD COUNTY,
TEXAS
 
 


MEMORANDUM
OPINION
PER
CURIAM
            Tracy
Knight attempts to appeal from an order holding her in contempt and confining
her for failing to pay court ordered child support.  
            A
contempt order is reviewable only by a petition for writ of habeas corpus (if
the person in contempt is confined) or a petition for writ of mandamus (if no
confinement is involved).  Cadle Co. v. Lobingier, 50 S.W.3d 662,
671 (Tex. App.–Fort Worth 2001, pet. denied) (citing In re Long,
984 S.W.2d 623, 625 (Tex. 1999) (orig. proceeding)).  We have no jurisdiction
to review contempt orders by direct appeal.  Tex. Animal Health Comm’n v.
Nunley, 647 S.W.2d 951, 952 (Tex. 1983); Ex parte Cardwell,
416 S.W.2d 382, 384 (Tex. 1967) (orig. proceeding); Wagner v. Warnasch,
156 Tex. 334, 339, 295 S.W.2d 890, 893 (1956).
            On
July 22, 2010, this court notified Appellant that her notice of appeal does not
show this court’s jurisdiction in that it does not refer to and is not
accompanied by a final judgment or appealable order.  See Tex. R. App. P. 37.1.  Appellant was further
informed that the appeal would be dismissed unless the information received in
the appeal was amended on or before August 23, 2010 to show this court’s
jurisdiction.  See Tex. R. App.
P. 37.1, 42.3.  Appellant responded by providing a file marked copy of
the “Order Holding Respondent in Contempt” and the “Commitment Order.” 
However, these orders do not show the jurisdiction of this court.  Accordingly,
the appeal is dismissed for want of jurisdiction.
Opinion delivered August 4, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)